            Case 2:09-cr-00179-TLN Document 173 Filed 08/20/21 Page 1 of 2


1    Kristian Watford, Esq.
2    CA Bar № 326298
     433 F. Street
3
     Lincoln, CA 95648
4    (916) 581-0236
     kwatford@watfordlawoffice.com
5

6                        UNITED STATES DISTRICT COURT
7
                        EASTERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,                 Case No.: 2:09-cr-00179-TLN
9

10               Plaintiff,
11
                                               ORDER EXONERATING BOND
     vs.
12
     ANTHONY VASSALLO,
13

14
                 Defendant

15
                  Mr. Vassallo respectfully asks this court to enter an order
16
      exonerating the bond ordered on March 27, 2009, in light of his surrender for
17

18    service of sentence. On March 27, 2009, the court ordered Mr. Vassallo released
19
      on Bond. On April 23, 2009 (Dkt. No.22) collateral in the form of a deed of trust
20

21    was received from Roy and Cynthia Harris for Mr. Vassallo’s bond.
22
                  Mr. Vassallo made all of his court appearances and was ordered by
23
      Honorable Garland Burrell to serve 192 months in the custody of the Federal
24

25    Bureau of Prisons, followed by 36 months of Supervised Release. (Dkt. No.137).
26
      Mr. Vassallo surrendered on June 21, 2013, thereby beginning the service of his
27

28
     ORDER EXONERATING BOND - 1
            Case 2:09-cr-00179-TLN Document 173 Filed 08/20/21 Page 2 of 2


1     sentence in the Bureau of Prisons having been released July of 2021 to home
2
      confinement due to COVID-19.
3

4                                                                 Respectfully Submitted,
5
                 3rd day of August 2021.
6

7

8                                            /s/ Kristian Watford, Esq

9
                                              Kristian Watford, Esq.
10                                            CA Bar No.: 326298
11
                                              Law office of Kristian Watford, Esq.
12                                            433 F. Street
13
                                              Lincoln, CA 95648
                                              (916) 581-0236
14                                            kwatford@watfordlawoffice.com
15

16

17                                       ORDER
18

19         Bond is hereby released, and title of property located at 5069 Midas Avenue,
20
     Rocklin, CA 95677 is hereby returned to Mr. and Ms. Harris.
21

22   Dated: August 19, 2021
23

24
                                               Troy L. Nunley
25
                                               United States District Judge
26

27

28
     ORDER EXONERATING BOND - 2
